LACOMBE,. Circuit Judge.
I am unable to .concur for these rea-' sons:
1., Although the state courts hold that the action of false arrest will lie against, the person who induces the officer to make the arrest, air though i,t be made under such circumstances that the officer is not responsible, I understand the federal decisions to be the other way. Reisterer v. Lee Sum, 94 Red. 343, 36 C. C. A. 285; Van v. Pacific Coast Co. (C. C.) 120 Fed. 699. These cases hold that, if arrest without process-, be lawful, the person procuring such arrest to be made is not liable-in an action for false imprisonment.
2. As I read the Pennsylvania statute, it was not necessary for the officer to have any personal knowledge of the alleged offense; notification that an offense had been committed was sufficient.
3. The, circumstance that having made the arrest, the officer subsequently, failed in his duty by neglecting to take the prisoner at once to a magistrate, should hot operate to the prejudice of the person who made the complaint, and who, presumably supposed the policeman would do his duty.
4. In case where arrest can be made only on written warrant issued by a magistrate the person on whose complaint the warrant is issued may, if the facts justify such an action be sued for malicious prosecution. I am at a loss to see why, when the statutes of a state authorize arrest without warrant upon the oral information or complaint of some one, the person who by his complaint brings about the lawful arrest is not as much “prosecuting” the prisoner as he would be if he procured the issue óf a written warrant. Manifestly, the proceedings following upon the complaint made by the Pullman conductor have terminated, and, since they did not terminate adversely to the person arrested, they would seem to have terminated favorably.
I think defendant Pullman Company upon the facts shown here would be liable in an action for malicious prosecution, but cannot be held liable in an action for false imprisonment.